Citation Nr: 0026081	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of right knee medial meniscectomy, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


REMAND

The appellant served on active duty from May 1972 to August 
1978, and from January 1980 to May 1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

Initially, the Board notes that the appellant has submitted 
well grounded claims for increase.  He asserts that the 
evaluations assigned his service-connected right and left 
knee disorders do not reflect adequately the severity of his 
knee symptomatology, or the affect on his daily living, and 
therefore, these evaluations should be increased.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disabilities are more severe, his claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

However, regrettably, the Board may not proceed with a 
disposition of the claims at this time because further 
evidentiary development is necessary, which may be 
accomplished by remand only.

The appellant testified at a June 2000 video conference 
hearing that he received VA outpatient treatment "until 
recently," when informed by a VA physician that he could do 
little to help with the appellant's knee problems.  These 
records have not been requested.  We note that the VA has a 
duty to obtain all records deemed within its constructive 
possession, which includes those records located at VA 
medical facilities.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992)(regarding records in constructive possession of VA).

At the same June 2000 video conference hearing, the appellant 
indicated that he was submitting eleven pages of private 
treatment records from "Dr. Matix," where he currently had 
been obtaining medical treatment for his knees.  However, 
these records are not associated with the claims folder.  
VARO should, therefore, locate these records at its office, 
or obtain a new copy of these records from the appellant or 
Dr. Matix (after securing the necessary release).  These 
records must be associated with the claims folder.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Lastly, the VA joint examination conducted in July 1997 of 
the appellant's knees is inadequate for rating purposes.  
Although the examiner stated that there was "functional loss 
due to pain which is 10 percent," this statement does not 
fully address the elements of 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca v. Brown, 8 Vet.App. 202 (1995).  We 
observe that there was no indication in the examination 
report as to whether or not there was "evidence of painful 
motion," or an "inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance," or addressing the qualitative 
(rather than quantitative) degree of functional loss due to 
pain.  See 38 C.F.R. § 4.40.  Also, it was not indicated in 
the examination report whether or not there was more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement,... or atrophy of disuse."  
See 38 C.F.R. § 4.45.

Accordingly, to ensure that the VA has fulfilled its duty to 
assist, this case is REMANDED for the following action:

1.  VARO should locate at its office the 
private treatment records of Dr. Matix 
submitted by the appellant at the June 
2000 video conference hearing, or obtain 
a new copy of these records from the 
appellant or Dr. Matix (after securing 
the necessary release).  The appellant is 
reminded that the duty to assist 
claimants in the development of their 
claims is not a one-way street; but 
rather, claimants are expected to comply 
with reasonable requests for information.  
See Wood v. Derwinski, 1 Vet.App. 190 
(1991).  These private treatment records 
must be associated with the claims 
folder.

2.  VARO should request all VA outpatient 
treatment records dated since January 
1996.

3.  The appellant should be scheduled for 
a VA orthopedic examination in order to 
fully evaluate the service-connected 
right and left knee disability.  The 
claims folder must be reviewed prior to 
the examination along with a copy of this 
remand.  The examiner should note in the 
examination report his review of the 
claims folder.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.

Specifically, for each knee, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40.

It should be indicated  whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.
A complete rationale for all opinions 
expressed must be provided.

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

6.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the VAROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


